El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
Esta apelación lia sido interpuesta por los demandantes contra sentencia que declaró sin lugar su petición de injunction perpetuo por el fundamento de no aducir hechos deter-minantes de causa de acción para el procedimiento de injunction.
Los apelantes alegaron substancialmente en su petición que son dueños de cierta finca cuya descripción hicieron, a cuyo favor se halla constituida desde 1870 una servidumbre de acueducto o paso de agua para regadío que discurre con acequia abierta a través de varias fincas, siendo una de éstas un trozo de terreno de finca del demandado, la cual también fué descrita: que ninguno de los predios superiores a la finca del demandante y entre ellos la del demandado tiene *154dereclio a derivar agua de la acequia para fines de riego o regadío: que en varias fechas anteriores a la presentación de la petición y particularmente el primero de marzo de 1928 el demandado fia perturbado a los demandantes en la pose-sión y disfrute de esa servidumbre derivando y apropiándose agua de la misma para llenar depósitos de gran capacidad, destinándola al riego de dos piezas de cañas de azúcar: que esos actos del demandado causan a los demandantes daños irreparables y difíciles de justificar pecuniariamente, porque cualquiera cuantía en dinero sería insuficiente e inadecuada para remediar el daño sufrido por los demandantes: que carecen de remedio adecuado en ley para obtener su repara-ción : que el procedimiento de injunction en este caso evitará multiplicidad de pleitos: que el demandado se fia negado a cesar en la perturbación o despojo mencionado después de haberse comprometido a respetar la servidumbre, amena-zando con continuar sin respetarla: y que el daño irreparable que recibirán los demandantes consiste en que estando la finca de los demandantes dedicada al cultivo de cañas dulces su cultivo se echaría a perder y la finca no podría dedicarse a esa clase de cultivo por falta de agua y su valor se reduci-ría tan considerablemente que una compensación pecuniaria no ofrecería adecuado remedio. Por esas alegaciones solici-taron del tribunal que de acuerdo con la ley de injunction dic-tase sentencia condenando al demandado a que se abstenga de derivar y apropiarse agua de la que discurre por ese acue-ducto conminándole con castigarlo por desacato si viola esa prohibición: a respetar permanentemente la servidumbre de acueducto que grava su finca: y a pagar las costas.
 La sentencia que condenara al demandado en los términos interesados por el demandante tendría que estar fundada necesariamente en la declaración de la existencia de un derecho de servidumbre de acueducto a favor de los de-mandantes, obligatorio para el demandado, cuestión que no creemos propia para ser decidida en un procedimiento especial y rápido como el promovido cuando én la ley existe un *155procedimiento ordinario cual es la acción confesoria de ser-vidumbre que puede ejercitarse contra el que la niega y no la respeta con la correspondiente reclamación de indemniza-ción de los perjuicios de la falta de respeto a la servidumbre que el obligado por ella pueda causar. El procedimiento de injunction es de equidad para cuando no existe remedio ade-cuado en la ley. La controversia en un procedimiento especial y rápido como el de injunction sobre la existencia de una servidumbre que no es respetada privaría a tal proce-dimiento de sus características particulares y lo convertiría en un juicio ordinario. El solo hecho de alegarse un perjuicio como irreparable no es suficiente para tener derecho al pro-cedimiento de injunction, pues -por regla general cuando el perjudicado tiene un remedio eficaz, completo y adecuado en la ley no puede decirse que exista un perjuicio irreparable, ni tampoco cuando por medio de una acción en ley puede obte-nerse compensación en dinero por los daños sufridos, según hemos declarado en el caso de Martines v. Porto Rico Railway, Light & Power Co., 15 D.P.R. 725.

Por las razones expuestas la sentencia apelada debe ser confirmada.

El Juez Asociado Señor Hutchison no intervino.